Citation Nr: 1514873	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-17 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and Montgomery, Alabama, respectively.  Jurisdiction is maintained by the Montgomery RO.  

The February 2010 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective October 29, 2009.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating.  During the course of the appeal, a May 2012 rating decision increased the Veteran's rating for PTSD to 30 percent, effective October 29, 2009.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the maximum rating has not been award, the issue of PTSD remains on appeal.  

In September 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  At such time, he waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the statements of the case in June 2013 and August 2013.  38 C.F.R. § 20.1304(c) (2014).  Additionally, in December 2014 and January 2015, the Board received additional evidence with a waiver of AOJ consideration.  Therefore, the Board may properly consider such evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the September 2014 hearing transcript and VA treatment records dated through April 2014, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

2.  The Veteran has not met the schedular threshold for a TDIU and is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  With regard to the Veteran's PTSD claim, a November 2009 letter, sent prior to the February 2010 rating decision, advised him of the evidence and information necessary to substantiate his underlying claim for service connection for PTSD as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The February 2010 rating decision granted service connection for PTSD, assigning an initial 10 percent rating, effective October 29, 2009.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating assigned in the February 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's TDIU claim, an August 2012 letter, sent prior to the November 2012 rating decision, detailed the elements of a TDIU claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence and information.  The August 2012 letter also informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in January 2010 and November 2012 for his PTSD.  Neither the Veteran nor his representative has alleged that the examinations are inadequate.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, reviews of the record, and full psychological examinations, addressing relevant rating criteria.  With respect to his TDIU claim, the Veteran was afforded VA examinations in September 2012 and November 2012 in order to determine the impact of his service-connected disability on his employability.  Neither the Veteran nor his representative has alleged that the examinations are inadequate.  Moreover, the Board finds that the examinations are adequate in order to evaluate the impact of the Veteran's service-connected disability on his employability, as they include an interview with the Veteran, review of the relevant history, and a full examination.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran's testimony did not reveal any outstanding evidence that is necessary for a fair adjudication of his claims.  In this regard, as requested by the Veteran's agent, the Board held the record open until November 2014 and subsequently granted an extension until March 2015 for additional evidence, which was ultimately submitted and included additional records pertaining to the Veteran's PTSD dated through October 2014.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.   

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

As indicated previously, the Veteran's PTSD has been assigned an initial 30 percent rating, effective October 29, 2009.  He alleges that such disability is more severe than the currently assigned rating and, therefore, warrants a higher initial rating.  The relevant evidence of record includes VA and private treatment records, and January 2010 and October 2012 VA examination reports, and lay statements from the Veteran, his wife, and his brother.

The January 2010 VA examination report noted that the Veteran had not been hospitalized for a mental disorder, nor received any outpatient treatment.  The Veteran reported chronic moderately depressed mood with intermittent suicidal ideation, though no current suicidal ideation, intent, or plan.  The Veteran reported he did not "have the guts" to shoot himself.  The Veteran reported he had been married since 1969 and had a good relationship with his wife and their two children.  He noted that he saw friends once or twice a month and maintained contact with his brother.  He noted that he enjoyed his dogs and playing golf, though he did not play as much due to a loss of interest.  The examiner noted the Veteran was considered mildly to moderately impaired with regard to psychosocial functioning.  

A mental status examination revealed the Veteran to be clean, neatly groomed, and appropriately dressed with unremarkable and tense psychomotor activity, unremarkable speech, appropriate affect, and anxious mood.  The Veteran was oriented to person, time, and place and his attention was intact.  The examiner noted that the Veteran's thought process and content were unremarkable.  Sleep impairment was noted.  The examiner noted no hallucinations or inappropriate behavior.  The examiner noted obsessive or ritualistic behavior, as the Veteran reported checking and rechecking door locks prior to bed.  He reported a history of one severe panic attack in the late 1990s.  The examiner noted that Veteran's impulse control was fair with episodes of violence.  In this regard, the Veteran reported anger and irritability and having "zero patience."  He reported engaging in verbal altercations and throwing inanimate objects, though never at a person.  The Veteran's memory was normal.  The examiner noted recurrent and intrusive distressing recollections and dreams of his time in combat with efforts to avoid thoughts, feelings, or conversations associated with the trauma, and feelings of detachment or estrangement from others.  Difficulty falling or staying asleep and irritability or outbursts of anger were also noted.  The examiner noted the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning, noting routine behavior, self-care, and conversation were normal.  The examiner noted the Veteran was not unemployable due to his PTSD symptoms.  A GAF score of 60 was assigned.  

VA treatment records dated August 2010 documented the Veteran's reports of decreased memory of events, intrusive memories, nightmares, poor sleep, irritability, depressed mood, and increased startle response.  A mental status examination was normal with fair judgment and insight.  A GAF score of 55 was assigned.  In November 2010, the Veteran reported that psychiatric medications had helped with his sleep and mood.  He denied suicidal or violent ideation, plan, or recent behaviors.  He reported he had had a panic attack several years ago.  He reported strong relationships with family and friends.  He noted that he was no longer working because he had retired.  A GAF score of 55 was assigned.  

In March 2011, the Veteran reported that his sleep was not great and that he had thoughts of his traumatic experience in service.  He reported irritability and feelings of guilt.  A mental status examination was normal, including thinking and speech with no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  In May 2011, the Veteran reported spending time with his grandson.  A June 2011 mental status examination was normal with "pretty good" mood, full range of affect, and fair insight and judgment.  The Veteran reported reestablishing relationships with friends from his days in Vietnam and speaking to them frequently throughout the year.  A GAF score of 60 was assigned.  In August 2011, the Veteran's symptoms were noted to be worse due to his noncompliance with medications.  

In September 2011, the Veteran reported a lack of motivation and daily activities, which he contributed to his depression.  He reported decreased energy and poor concentration.  The Veteran further noted increased startle response and avoidance behavior.  A GAF score of 55 was assigned.  In January 2012, the Veteran reported that his sleep was ok but not great and that he was lethargic in the daytime at times.  He reported occasional nightmares.  He reported that he was doing very well and was found to be a low imminent risk of self-harming.  In May 2012, the Veteran reported his mood was stable.  He noted he got depressed sometimes but not constantly.  He denied suicidal ideation and reported his medications had helped.  He noted that he spent three days each week taking care of his grandchildren.  A mental status examination was normal.  

In March 2012, the Veteran's wife noted in a statement that the Veteran was impatient, did not show affection, and had memory issues.  She reported the Veteran had a sloppy appearance and noted a lack of grooming or pride in his appearance.  She also reported that he did not finish projects he started.  In a July 2012 statement, the Veteran's brother noted that the Veteran had never been to his home or met his grandchildren, despite their living thirty minutes from each other.  He reported that if he wanted to see or speak to the Veteran, he had to go to his home, which he did every two months.  

Private treatment records dated in March 2012 noted the Veteran's symptoms included lack of sleep, inability to sleep all night, anger, problems getting along with others, being verbally abusive, nightmares, flashbacks, hypervigilance, hopelessness, past history of suicidal ideations, overreactive responses due to loud noises, anxiety, and crying spells.  The Veteran reported sleeping with a gun at his bedside.  The Veteran reported that his PTSD symptoms resulted in his being unable to keep a job.  He described himself as verbally abusive to others.  The Veteran reported suicidal ideation on and off.  Persistent feelings of detachment and estrangement from others were noted.  He described an inability to empathize with other people's feelings.  A restricted range of affect was noted.  The Veteran reported panic attacks when events remind him or mimic events from war.  

A mental status examination revealed poor eye contact with depressed mood and affect.  Speech and orientation were normal.  The examiner noted concentration was affected by anxiety with panic attacks occurring near continuously.  The examiner noted no history of delusions, hallucinations, or obsessive compulsive behavior.  The examiner further noted that judgment was not impaired and abstract thinking was normal.  Mild impairment of memory was noted.  A GAF score of 45 was assigned.  The examiner further noted difficulty adapting to stressful circumstances; grossly inappropriate behavior; disorientation to time or place at times; persistent irrational fears; persistent danger of hurting self or others; deficiencies in work or school; gross impairment in thought processes or communication; unprovoked hostility and irritability; inability to establish and maintain effective relationships; deficiencies in judgment; depression affecting the ability to function independently, appropriately, and effectively; and neglect of personal appearance and hygiene.  

In September 2012, the Veteran and his VA physician terminated his mental health treatment due to an improvement in symptoms.  

An October 2012 VA examination report noted the Veteran was functioning fairly well and indicated improvement since starting treatment in 2010.  The examiner noted the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted the Veteran maintained a good relationship with his wife and children.  The Veteran reported seeing his son three or four times a week and talking to his daughter frequently.  He also reported babysitting his grandchildren, which he enjoys.  He reported being close to his brother, talking regularly and occasionally playing golf with him.  He reported going places with his wife and doing the shopping from time to time.  He noted that for the most part he stayed at home and did a lot of yard work.  

The examiner noted the Veteran's most recent GAF score was 63.  The examiner observed that the Veteran experienced recurrent and distressing recollections and dreams of trauma, and acting or feeling as if it were recurring.  The examiner noted irritability, hypervigilance, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  The Veteran reported occasional, transient "low moments" and that he was happier when he stayed to himself.  He reported less energy than he once had.  He reported nightmares about Vietnam once a week.  He further noted checking the locks on the doors of his house up to ten times a night.  The Veteran denied panic attacks.  He noted that he did not have much discomfort when going to the store or to places with his wife.  He noted he startled at loud, unexpected noises.  He reported decline in his memory, attention, and concentration.  He denied problems maintaining personal hygiene or activities of daily living.  The examiner noted the Veteran's speech was normal and his abstract reasoning was fair to good.  Some problems with attention and focus were noted.  A GAF score of 65 was assigned.  

VA treatment records dated in January 2013 noted the Veteran's mood was generally okay.  He reported occasional, brief thoughts of self-harm but no suicidal ideation at the current time.  In October 2013, the Veteran noted ongoing depressive symptoms, which seemed stable.  A mental status examination revealed mildly constricted affect with fair insight and judgment.  A February 2014 record reveals that the Veteran reported no major changes and, while he has good days and bad days, his overall mood was pretty good.  It was noted that anger was a longtime problem, but medication helped.  Mental status examination revealed that the Veteran was clean and casually dressed, maintained good eye contact, and had speech of a normal rate and volume.  There was no motor abnormalities, his mood was about the same, and he had a full range of affect.  The Veteran's thought processes were logical, he denied suicidal ideation, his insight and judgment were fair, and he was alert.

The Veteran testified at the September 2014 VA hearing that his PTSD symptoms included depression, anger, anxiety, panic attacks, communication problems and concentration problems.  He reported that he basically stayed to himself.  He further noted thoughts of suicide and verbal altercations with people twice a week.  He reported problems with memory and losing his train of thought.  He reported feeling uncomfortable any time he was out in public or around people.  He testified to difficulty sleeping due to thoughts about what happened while he was in Vietnam.  He reported low energy.  The Veteran noted that he was close to his brother and had a few friends, though they were not close.  He testified that he was emotionally distant to his children and wife.  He reported playing golf on occasion and running errands, though he tried to get in and out as quickly as possible.  

An October 2014 private psychological evaluation noted the Veteran's inability to express feelings for those around him.  He noted anxiety on a daily basis, feeling nervous and on edge, and that he did not like to be with people.  He reported nightmares only in the distant past and current obsessions over the events in service.  The Veteran reported doing small errands and yard work but avoiding grocery stores or other public venues.  A mental status examination revealed a depressed mood and blunted affect with soft and slow speech.  His thoughts were noted to be clear and coherent.  He denied hallucinations and reported occasional and transient suicidal and homicidal ideations but without current plan or intent.  A GAF score of 40 was assigned.  

In light of the evidence of record, the Board concludes that the Veteran's PTSD most nearly approximates the criteria for a 30 percent evaluation as such results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks due to symptoms that include panic attacks less than once a week, anxiety, anger and irritability, occasional nightmares, hypervigilance, and chronic sleep impairment.  Moreover, such result in impairment of social functioning as indicated by the Veteran's tendency to keep to himself, emotional detachment from his family, and few close friends.  Furthermore, he has occupational limitations as indicated by his lack of energy, difficulty concentrating, irritability, and forgetfulness.  However, while such symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran can generally function satisfactorily with routine behavior, self-care, and normal conversation.  As such, the Board finds that the Veteran's PTSD most nearly approximates the criteria for a 30 percent rating for the entire appeal period.  As noted previously, the symptoms listed for the rating criteria for 30 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" a 30 percent rating.  Mauerhan, supra.  

The Board further finds that the assigned GAF scores are largely consistent with a 30 percent rating.  In this case, the Board finds that the Veteran's overall symptomatology supports assignment of the 30 percent rating.  During the period on appeal, the Veteran has generally been assigned GAF scores in the 51-60 range.  Such scores are generally consistent with moderate symptoms resulting in moderate difficulty in social, work, and school functioning.  As discussed above, GAF scores are not determinative evidence of the rating to be assigned but must be considered in light of all of the evidence.  In the present case, the Board finds the Veteran's GAF scores probative to the extent they are consistent with the Veteran's overall disability picture, which supports a 30 percent disability evaluation.  

As discussed further below, the private psychiatric evaluations dated in March 2012 and October 2014 assigned GAF scores of 45 and 40, respectively.  However, such scores are outliers that do not fit with the Veteran's overall disability picture, as his level of functioning did not include such symptoms as severe obsessional rituals and frequent shoplifting or result in serious impairment of social or occupational functioning.  Therefore, the Board affords these scores little probative value.  

The Board does not find that the Veteran's PTSD symptoms are reflective of the criteria for, or more nearly approximate, a rating of 50 percent, which requires occupational and social impairment with reduced reliability and productivity.  In this regard, the evidence shows no difficulty in understanding complex commands; generally normal speech that is not circumstantial, circumlocutory, or stereotyped; and fair to adequate judgment and thinking.  While the Veteran's affect was noted to be blunted and mildly constricted on occasion, no flattened affect was reported, and, overall, the evidence of record indicated a normal affect on mental status examinations.  Additionally, the record contains evidence of memory loss and forgetfulness, though such symptoms were described as mild by the October 2012 VA examiner and the March 2012 private examiner, and did not rise to the level of only retaining highly learned material.  

The Veteran and his representative reported panic attacks any time he is out in public or around people, though the Veteran described these events as general discomfort.  The medical evidence of record noted only occasional panic attacks, at a frequency far less than once a week.  In private treatment records from March 2012, the examiner noted near continuous panic attacks.  Conversely, the October 2012 VA examiner reported that the Veteran denied having any panic attacks.  The Board finds that the October 2012 VA examiner's opinion is more in line with the Veteran's reports and the overall disability picture described by the medical evidence.  

In this regard, the private psychological evaluations dated in March 2012 and October 2014 represent evaluations conducted expressly for the purpose of the Veteran's disability compensation.  The findings associated with such are drastically different from the findings of the Veteran's treating sources at his VA facility, with whom he meets regularly for the purpose of medical treatment.  In addition, it is unclear if the March 2012 and October 2014 private examiners reviewed the Veteran's medical records, so as to consider his symptoms in totality and understand his medical history.  Therefore, the Board finds the March 2012 and October 2014 private psychological evaluations to be of little probative value with respect to the Veteran's overall disability picture.  

The evidence reflects disturbances in mood, in the form of anger and irritability, as well as motivation disturbances, as the Veteran reported a loss of interest in activities.  However, the Veteran indicated in August 2010 and May 2012 that his psychiatric medications helped with his mood and reported in January 2013 that his mood was generally "okay."  While the Board finds the Veteran has some disturbances in mood, which falls under the list for a 50 percent evaluation, it is the only symptoms indicative of such an evaluation, as discussed below.  Additionally, the Veteran repeatedly noted less energy that he once had and a loss of interest in some activities.  However, the Veteran maintained the ability to do yard work around his house, play golf on occasion, and look after his young grandchildren.  Thus, the Board finds any disturbance in motivation does not rise to the level of a 50 percent evaluation.  

The Board acknowledges that the evidence of record supports a finding of some problems in establishing and maintaining effective work and social relationships.  However, the Veteran has been married since 1969 and reports spending time with his wife, children, grandchildren, and brother.  While he indicated some degree of conflict in his marriage due to his anger and irritability, he also reported accompanying her on outings.  While the Veteran noted that he had no close friends, he reported several acquaintances and a relationship with his brother that included playing golf together.  In May 2011, the Veteran reported reestablishing friendships with other veterans he served with in Vietnam, indicating an ability to connect with people and form social relationships.  Furthermore, the Veteran reported babysitting his grandchildren several days a week, doing yard work around his house and spending time with his dogs.  These relationships and social activities indicate an ability to establish and maintain effective work and social relationships, despite the Veteran's other symptomatology.  

Therefore, the Board finds that the preponderance of the evidence supports a finding that the Veteran's symptoms are not reflective of the criteria for or most nearly approximate the 50 percent rating criteria.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  As noted above, the Veteran reported engaging with his family and friends, babysitting his grandchildren, and partaking in hobbies.  Furthermore, the Veteran was able to maintain employment for over 30 years at a job that involved significant social interaction.  While the Veteran reported leaving a job with city government in 2009 due to anxiety and conflict with coworkers, the evidence of record notes that he is not unemployable and could work in a less stressful environment.  Thus, the Board finds that the Veteran's symptomatology does not result in reduced reliability and productivity in occupational and social functioning as required by the rating criteria for a 50 percent evaluation.  

Because the Veteran's PTSD symptoms do not approximate a 50 percent disability evaluation, which requires reduced reliability and productivity in occupational and social functioning, it is impossible to find that a 70 percent evaluation, which requires more severe symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood, is warranted.  Furthermore, it is similarly impossible to find that the Veteran's PTSD symptoms approximate a 100 percent evaluation, which requires total occupational and social impairment.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for PTSD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In summary, the preponderance of the evidence shows that the Veteran's PTSD approximates the schedular rating criteria for a rating of 30 percent for the period of time on appeal.  There is no reasonable doubt to be resolved with respect to this issue.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. TDIU

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for PTSD, which is rated at 30 percent.  He is not service-connected for any other disability.  Under VA regulations, his 30 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Court has held that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to Director, Compensation and Pension (C&P) Service, for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a TDIU.  Van Hoose, supra.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  

In the present case, in addition to the evidence of record discussed above related to the Veteran's occupational impairments, the January 2010 VA examiner noted the Veteran was not currently employed and had retired in 2002 due to eligibility by age or duration of work.  The Veteran reported last working in 2009.  The examiner noted the Veteran had a long, consistent work history and was not considered unemployable secondary to his PTSD symptoms.  In VA treatment records dated November 2010, the Veteran noted that he was no longer working because he had retired.  

In private treatment records dated March 2012, the Veteran reported that his PTSD symptoms resulted in his being unable to keep a job and that he lost his job two years prior due to problems getting along with other people.  He reported that he was not working because he could not tolerate other people and due to his severe mood swings.  

The examiner noted mild limitation in the ability to remember locations and work-like procedures and marked limitation in the following areas: ability to maintain attention and concentration for extended periods; ability to perform activities within a schedule, ability to sustain ordinary routine without supervision; ability to work in coordination with or proximity to others without being distracted by them; ability to complete a normal workweek without interruptions from psychologically-based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; ability to interact appropriately with the general public; ability to accept instructions and respond appropriately to criticism from supervisors; ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes; ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; ability to respond appropriately to changes in the work setting; ability to be aware of normal hazards and take appropriate precautions; and the ability to travel to unfamiliar places or use public transportation.  Similar findings were noted in an October 2014 examination.  

As discussed above, the Board finds that the March 2012 private examination is not in line with the Veteran's overall disability picture and symptomatology as documented in his treatment records.  Furthermore, it is unclear that such was based on a complete review of the Veteran's medical history and treatment.  Thus, the Board affords such little probative value.  

A September 2012 VA examination noted the Veteran's only service-connected disability was PTSD, which did not render him totally and permanently unable to secure and maintain substantially gainful employment with both physical and sedentary work.  In his October 2012 application for TDIU, the Veteran reported he had completed three years of college and worked as a consultant for city government.  

The Veteran reported to the October 2012 VA examiner that he had job-related discomfort, likely due to the stressful nature of his job, that led him to self-terminate employment.  The examiner noted that, despite proneness towards irritability and mild to moderate memory problems, there was no evidence to suggest that the Veteran was unemployable due to the symptoms of his PTSD.  The examiner noted he could probably adequately function in a low stress job that was not subject to much oversight or correction by another individual and that did not require a high degree of complex thinking, decision-making, or memorization.  The Veteran noted working several years cutting grass at a golf course, but left it because it got too physically hard.  Prior to that job, he worked in city government, which he left because it was stressful.  

In an October 2012 statement, the Veteran noted that he left his last job in 2009 due to his PTSD.  He reported difficulty controlling his anger, which made it hard to communicate with coworkers.  He noted difficulty with concentration and memory, which made it difficult to complete tasks.  A November 2012 VA examination noted that PTSD was the Veteran's only service-connected disability and that the Veteran was satisfied with his prior examinations of such symptomatology with respect to his employability.  At the September 2014 hearing, the Veteran testified that he quit his last job due to anxiety and difficulty with co-workers.  He reported that he did not think he could hold a job due to his difficulty concentrating and getting along with other people.  

Based upon the above, the Board finds that the Veteran's PTSD, his only service-connected disability, does not preclude him from securing and following substantial gainful employment.  While the Veteran reported anxiety and difficulty with co-workers at his last job, VA examiners have consistently held that his PTSD symptoms do not render him unemployable and that he could function in a low stress job.  There is no evidence which suggests that, even when considering his limitations and exacerbations due to his service-connected PTSD, that such renders him unable to secure or follow a substantially gainful occupation.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disability.  The Board notes that the Veteran's current 30 percent rating for PTSD, his sole service-connected disability, takes into account the limitations and difficulties he had while working.  Furthermore, a higher rating for such disability has been considered and denied.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected PTSD.  

Thus, as the Board finds the Veteran to be employable, there is no basis for referring the Veteran's TDIU for consideration by the Director, (C&P) Service, and the TDIU is denied.  

As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  

A TDIU is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


